It is an honour and a privilege to stand here once again at this high rostrum at the United Nations, the home of universal peace, cooperation and brotherhood. Mexico has always been a staunch ally of the United Nations and a nation that firmly believes in its transformative power. From this Hall, vital collective efforts have been undertaken in pursuit of humankind’s noblest causes.
For over seven decades, global voices have called for a better future. Each generation has taken on the challenges of its time with determination. It is incumbent upon us to continue in the same spirit to confront the enormous challenge of making sustainable development of the planet a reality. We have already taken the first step in that direction, specifically by defining the Sustainable Development Goals. The 2030 Agenda for Sustainable Development, which we formulated and agreed on here at the United Nations, is without a doubt the boldest, noblest and most demanding action plan that the international community has adopted in recent history. It is a road map for national and subnational Governments, just as it is for all of society’s stakeholders that have the mission of improving the lives of billions of people and leaving no one behind. Because of its scope and goals, the 2030 Agenda is the framework that harmonizes the agreements reached last year in the areas of human rights, environment and sustainable peace.
What have the national efforts of Mexico been in this arena? First of all, we have taken on the implementation of the 2030 Agenda as a national commitment. Along the same lines, work is under way to establish a high-level council for the implementation of the 2030 Agenda, which will be headed by the President of the republic. Its purpose will be to coordinate the work of the various stakeholders, including local authorities, lawmakers, and representatives of civil society, academia and the private sector. Mexico has also set up a specialized technical committee composed of the main federal institutions, tasked with measuring and monitoring the Agenda’s indicators. Similarly, we are creating a public monitoring dashboard in order to transparently share our successes and remaining challenges with the public. As part of that commitment to transparency and accountability, Mexico was one of the 22 countries that on 19 July presented their voluntary national review documents to the high-level political forum.
Mexico is also committed to promoting the implementation of the 2030 Agenda at the regional level. In April next year we will chair the Forum of the Countries of Latin American and the Caribbean on Sustainable Development. Given that human rights are now a cross-cutting element in the 2030 Agenda, my country has adopted a national social inclusion strategy focused on ensuring the full enjoyment of social rights, thereby reducing poverty and increasing equality.
We applaud the recognition in the 2030 Agenda of migrants as subjects of rights and as vital allies in the development of their countries of destination and origin. As I stated yesterday at the plenary meeting (see A/71/ PV.4B), Mexico will work actively for the creation of agreements on migration and refugees. To that end, we have offered to host an international preparatory meeting for reaching a better definition of the global compact for safe, orderly and regular migration. In the face of these challenges, we should leave behind our indifference and promote the shared responsibility and joint action of the international community with regard to migrants and refugees.
Another cross-cutting theme of the 2030 Agenda is gender perspective and the empowerment of women. In keeping with the commitments of last year’s Global Leaders’ Meeting on Gender Equality and Women’s Empowerment: A Commitment to Action, Mexico now has a more robust institutional framework in its national system for equality between women and men. The fact that that system is headed by Mexico’s President ensures that the policy of equality is upheld at the highest level and is reflected in the national Government’s actions.
Additionally, driven by a sense of urgency, Mexico has adopted the Paris Agreement on Climate Change. A few days ago my country’s Ssenate ratified that international treaty, which will be submitted for entry into force at tomorrow’s high-level meeting. Our priority now is to develop national mechanisms to coordinate, verify and report on compliance with the commitments assumed under that agreement.
We must henceforward change the way we live, produce and consume. We must harmonize economic development with social inclusion and environmental protection. One example of that balance can be seen in my country’s energy reform, which includes a law of energy transition whereby, by 2018, 25 per cent of its electric energy will be generated using clean sources, reaching 70 per cent by 2040. Similarly, at the regional level, the three North American nations have committed to reducing our oil and gas sectors’ methane emissions by between 40 and 45 per cent by 2025.
As part of its global responsibility to the environment, Mexico will host the thirteenth Conference of the Parties to the Convention on Biological Diversity, to be held in December. That forum seeks to align actions to protect and preserve our natural heritage with the Aichi Biodiversity Targets and those of the 2030 Agenda. By the same token, next year we will host the Global Platform for Disaster Risk Reduction, which will assess the first two years of the Sendai Framework for Disaster Risk Reduction and will set goals for reducing and mitigating development risks.
Thirdly, Mexico has reaffirmed its pacifist vocation and its commitment to achieving sustainable global peace. The international community has confirmed that the stability of countries affected by armed conflict depends not only on their security conditions, but also on their respect for human rights, on the effectiveness of their institutions and the rule of law, and on their ability to foster inclusive development. This cross- cutting vision is fully in line with the Sustainable Development Goals. In that regard, the Goals are key to preventing and avoiding social and political crises and will also be crucial to finding peaceful solutions to the armed conflicts in many countries.
The most recent example is the peace agreement reached in Colombia. Mexico applauds that achievement, and we will show our solidarity with the attainment of its goals. Similarly, in the pursuit of reduced tension and greater understanding in our region, Mexico repeats its call for the lifting of the economic, trade and financial blockade imposed upon Cuba.
If peace is to last, it must be sustainable. To that end, the new paradigm entails focusing efforts on conflict prevention and using a proactive, strategic and long- term approach. We recognize that one of the greatest threats is the existence of nuclear weapons. Historically, Mexico has been a proponent of disarmament and has emphatically condemned nuclear tests. We will continue to work towards a world free of that global threat.
I would like to take this opportunity to recognize the positive work of Mr. Ban Ki-moon at the head of the United Nations Secretariat. Mexico appreciates his dedication and commitment. Thanks to his vision and leadership, agreements of great importance for the future of the planet have been reached in recent years. That is no minor feat, especially given the highly volatile and complex international context in which he has had to perform his duties.
In recent decades, the world has made great progress, including major improvements in the quality of the lives of millions of people. Even so, it is also true that many societies are clearly dissatisfied with their current conditions. That situation creates a divide between citizens and their authorities, which fuels mistrust in institutions and heightens uncertainty about the future. In Latin America, for example, the the clear deterioration in public support for democracy revealed by the Latinobarómetro survey is extremely grave. Faced with that challenge, the world cannot fall into the trap of demagoguery or authoritarianism.
The only viable path ahead, the only true response to a demanding citizenry, is democracy itself. The response must be more openness, more transparency and better accountability. As Governments, we must be able to listen to and to deal with an increasingly well- informed citizenry that has more means at its disposal for expressing opinions and participating in public affairs. Social networks are enabling greater public participation, turning each individual into a potential agent for change.
In that context, Governments must make greater efforts to better communicate with the societies they serve. Governments must communicate to publicize achievements, to recognize and explain missteps, but above all to map out the road ahead together with their societies. It is essential that we promote public debate, contrast ideas and assume shared commitments, using the new communication technologies that are increasingly available and accessible to the entire population. Let us recognize in our pluralism and ongoing dialogue the ideal tools for building in democracy a better future. The response to disillusionment with democracy lies in democracy itself. Our Governments must foster societies that are increasingly inclusive and participatory, where all citizens enjoy the benefits of development.
Going forward, we already have a clearly defined road map, based on the Sustainable Development Goals. These are very clear Goals for overcoming poverty and ensuring equal opportunity, gender equity, protection of the environment and justice and peace on which all our countries must concentrate our efforts. Mexico reaffirms its strong commitment to democratic principles as the only path to achieving the Sustainable Development Goals.
